Judgment unanimously affirmed. Memorandum: Although defendant signed a waiver of the right to appeal, the plea colloquy does not contain any reference to defendant’s waiving that right, and thus we cannot conclude that the waiver was knowing and voluntary. Defendant’s challenge to the sentence is therefore properly before us (see, People v Callahan, 80 NY2d 273, 280; People v Seaberg, 74 NY2d 1, 11). We conclude that the sentence is not unduly harsh or severe. (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Criminal Possession Controlled Substance, 5th Degree.) Present—Denman, P. J., Pine, Callahan, Balio and Fallon, JJ.